Title: To George Washington from Jonathan Trumbull, Sr., 9 December 1775
From: Trumbull, Jonathan Sr.
To: Washington, George



Sir
Lebanon [Conn.] 9th December 1775

last Evening I received your Excellency’s favour of the 5th in your hurry not signed, the number of men inlisted left blank.
While this Express waits for a horse, I have only time to mention, That I shall (Deo volente) set out on my Journey to meet the Assembly at New Haven the 12th please to favour me with a List of the Officers of our several Regiments, and of the Companies in each as they now stand arranged, with the number inlisted into them for the service of the ensueing Year—I trust nothing will be wanting in the most vigorous Exertions to afford you every Assistance on the present alarming Occasion. I am, most respectfully Sir Your most humble Servant

Jonth. Trumbull

